NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                               No. 11-2880
                               ___________

                             JINGSHUN LIN,
                             a/k/a Jinshun Lin;
                            TAI DONG ZHOU,

                                          Petitioners

                                     v.

             ATTORNEY GENERAL OF THE UNITED STATES,

                                          Respondent

                ____________________________________

                  On Petition for Review of an Order of the
                       Board of Immigration Appeals
               (Agency Nos. A089-922-708 & A089-922-709)
                Immigration Judge: Honorable Susan G. Roy
                 ____________________________________

               Submitted Pursuant to Third Circuit LAR 34.1(a)
                               April 18, 2012
      Before: SCIRICA, CHAGARES and GREENBERG, Circuit Judges

                       (Opinion filed April 19, 2012)
                              ___________

                                OPINION
                               ___________

PER CURIAM
       Jingshun Lin and Tai Dong Zhou (“petitioners”), both citizens of China, seek

review of a decision of the Board of Immigration Appeals (“BIA”) denying their

applications for asylum, withholding of removal, and protection under the Convention

Against Torture (“CAT”). For the following reasons, we will deny their petition for

review.

                                             I.

       Zhou entered the United States illegally in 1999, while Lin entered illegally in

2004. They met in the United States and were married in 2004. In 2008, Lin filed an

application for asylum, withholding of removal, and protection under the CAT, in which

she named her husband as a derivative applicant and alleged that she feared persecution

by the Chinese government because she helped her North Korean cousin escape to South

Korea through China. The application was transferred to an immigration court and

petitioners were placed in removal proceedings on the basis that they were present in the

United States without authorization – charges that they conceded. Zhou thereafter filed

his own application for relief; his claims are predicated solely upon Lin’s claims.

       A hearing was held before an Immigration Judge (“IJ”) at which Lin was the sole

witness. She testified that she worked as a clerk at the Household Register Office of the

Public Security Bureau at the When Chung police station for approximately 12 years. In

December 2002, Lin’s North Korean cousin entered China illegally and sought shelter

with Lin’s parents. Lin urged her mother to persuade her cousin to return to North Korea,

                                             2
and attempted to persuade him herself, but he refused to return. In February 2003, Lin

used the authority of her office to prepare a false Chinese identification card for her

cousin, which he used to facilitate his escape to South Korea. At the hearing, Lin

acknowledged that her conduct was illegal.

         In November 2003, government officials became aware of Lin’s actions and

ordered her to serve 60 days in the Public Security Bureau’s detention center.1 Lin

testified that, while detained, she was interrogated two or three times by Public Security

Bureau officials, who slapped her in her face two or three times. She was also harassed

by fellow detainees. When she was released, she was fired from her job and ordered to

continue cooperating with the Public Security Bureau. She fled to the United States in

April 2004.

         In September 2007, Lin’s sister was detained for 15 days based on accusations that

she helped Lin depart China. Additionally, Public Security Bureau officials visited Lin’s

parents’ home. As a result, Lin filed her application based on her fear of returning to

China.

         The IJ denied petitioners’ applications finding, among other things, that Lin failed

to testify credibly.2 The IJ therefore ordered the petitioners removed to China. The BIA


1
  In her application, Lin contended that she was also expelled from the Communist Party,
although she did not mention that fact at the hearing.
2
  Although Lin did not file her asylum application within one year of arriving in the
United States, see 8 U.S.C. § 1158(a)(2)(B), the IJ concluded, “giving [Lin] the benefit of
the doubt,” that the events of 2007 constituted changed circumstances sufficient to justify
                                              3
dismissed petitioners’ appeal, concluding that (1) the IJ’s adverse credibility finding was

not clearly erroneous; (2) Lin could not establish that she was persecuted or had a well-

founded fear of future persecution on account of her political opinion; (3) Zhou’s claims

for asylum and withholding of removal failed with Lin’s claims; and (4) neither Lin nor

Zhou established that they would more likely than not be tortured if returned to China.

Petitioners filed a timely petition for review.

                                              II.

       We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the facts upon

which the BIA’s decision rests for substantial evidence and exercise de novo review over

the BIA’s legal conclusions. Huang v. Att’y Gen., 620 F.3d 372, 379 (3d Cir. 2010).

Under the substantial evidence standard, we will uphold the BIA’s decision unless “any

reasonable adjudicator would be compelled to conclude to the contrary.” See 8 U.S.C.

§ 1252(b)(4)(B).

       Petitioners first attack the IJ’s adverse credibility finding, claiming that it is flawed

in several respects. We need not address those arguments because we conclude that

petitioners’ claims fail, even assuming that Lin testified credibly.

       To be eligible for asylum, an alien must establish past persecution or a well-

founded fear of future persecution on account of a statutorily protected ground, and that

the protected ground is one of the central reasons for the persecution. See 8 U.S.C.


the late filing. (A.R. 15.) The BIA did not disturb that ruling.
                                             4
§ 1158(b)(1)(B)(i); Ndayshimiye v. Att’y Gen., 557 F.3d 124, 129 (3d Cir. 2009).

Petitioners contend that, if returned to China, Lin would be persecuted on account of her

political opinion, as she “clearly did not like the Chinese Government’s policy [toward

North Korean refugees].” (Pet’rs’ Br. 25.) However, nothing in the record establishes

that she held any political opinion whatsoever concerning China’s treatment of North

Korean refugees. To the contrary, her testimony indicates that she acted out of concern

for her cousin’s welfare. (A.R. 260-61.) Furthermore, the record supports the BIA’s

conclusion that Lin was detained because she engaged in illegal conduct – in particular,

abusing the authority of her office to obtain false documents for her cousin – as opposed

to her politics.3 See Li v. Att’y Gen., 633 F.3d 136, 137-38 (3d Cir. 2011) (denying

petition for review given the lack of “any specific evidence concerning [alien’s] political

opinions” or evidence that the Chinese government would enforce a generally applicable

law forbidding Chinese citizens from assisting illegal North Korean immigrants in a

pretextual manner). As the record does not compel the conclusion that petitioners are


3
 Petitioners argue that Lin’s detention was not a “legitimate prosecution” because she
was not formally charged with a crime and never appeared in court. (Pet’rs’ Br. 26.)
However, the documentary evidence reflects that the Chinese government operates
numerous administrative detention centers that function separately from the formal court
system, which are apparently legal even if misused. (A.R. 361-63.) Regardless, even
assuming that Lin’s detention did not accord with proper procedures, she still has not
established that it was centrally motivated by a political opinion she allegedly held as
opposed to her illegal actions. In that respect, her case is easily distinguishable from Li
v. Holder, 559 F.3d 1096, 1110-12 (9th Cir. 2009) (BIA’s rejection of asylum claim was
not supported by substantial evidence because the record reflected that the petitioner did
not violate Chinese law by providing shelter to North Korean refugees).
                                              5
entitled to asylum, they necessarily cannot meet the higher burden for establishing

eligibility for withholding of removal. See Zubeda v. Ashcroft, 333 F.3d 463, 469-70 (3d

Cir. 2003).

       Substantial evidence also supports the BIA’s rejection of petitioners’ CAT claims.

Lin acknowledged that she was not tortured in the past on account of her actions and,

although her documentary evidence reflects “harsh and degrading” prison conditions in

China, (A.R. 360), it does not establish that she would likely be tortured upon return.

Accordingly, the record does not compel a finding in her favor. See 8 C.F.R.

§ 1208.18(a) (defining torture, in relevant part, as “any act by which severe pain or

suffering, whether physical or mental, is intentionally inflicted on a person” exclusive of

“lesser forms of cruel, inhuman or degrading treatment or punishment” and “pain or

suffering arising only from, inherent in or incidental to lawful sanctions”); see also Kang

v. Att’y Gen., 611 F.3d 157, 165 n.3 (3d Cir. 2010) (“Deplorable prison conditions do

not, by themselves, constitute torture.”). Likewise, nothing in the record suggests that

Zhou would likely be tortured if returned to China.

       For the foregoing reasons, we will deny the petition for review




                                             6